DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Andou et al. (US 20190070919) and further in view of Lee (US 5346241).
	Regarding claim 1, Andou et al. discloses a double-wishbone type of suspension device for a vehicle (see claim 1), comprising: a forked-shaped upper arm (12) comprising a front-side arm portion and a rear-side arm portion (see fig.1,3,4); a forked-shaped lower arm (13) comprising a front-side arm portion and a rear-side arm portion (see fig.1,3,4); and a rod member (16) connecting the front-side arm portion of one of the upper arm (12) and the lower arm (13) and the rear-side arm portion of the other of the upper arm (12) and the lower arm (13), wherein said rod member  (16) comprises an upper rod which is rotatably connected to said upper arm(at 126), a lower rod which is rotatably connected to said lower arm (at 139), Andou et al. fails to discloses a bush which connects said upper rod and said lower rod in an expandable manner in an axial direction.  
	However, Lee teaches that it is known to comprise a bush connecting and upper and lower rod in an expandable manner in an axial direction (see Col.4 lines 25-30, bush at 24 connecting parts of coupling member 2). Lee teaches a vehicle suspension device for a vehicle with an upper arm (3) a lower arm (4) and a rod member (2) connecting the upper and lower arms similar to of the instant claim. Lee further teaches the rod member comprises an upper rod 22 rotatable connected to the upper arm (3, 31) and a lower rod 5 rotatable connected to the lower arm (4,40), and a bush (at 24, see col.4 ln. 25-30) which connects said upper rod and said lower rod in an expandable manner in an axial direction (in relation to the movements of the upper and lower arms 5 rotates, with such movements the overall length of the connecting member 2 expands). It therefore would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Andou et al. in view of Lee and provide a manner in which the rod member ( Andou et al, 16) includes the bush which connect a upper and lower rod of rod member of Lee’s connecting member which allows some expansion in an axial direction in accordance with the variation of movement from the upper and lower arms ensuring an optimal geometrical efficacy, as lee discloses, which provides enhanced safety in straight ahead position and all handling safety (see Lee Col.6 Ln 3-19).
	Regarding claim 10, Andou et al. discloses wherein said upper arm comprises  a pair of front-and-rear vehicle-body connection portions (122a,b) which are connected to an upper portion of a side face (3a) of a vehicle-body front portion  (3) and a connecting-rod connection portion (126) where an upper end portion of a connecting rod as said rod member is connected, said vehicle- body connection portions are respectively formed in a cylindrical shape, respective cylinder axial lines of which are provided coaxially to extend in a vehicle longitudinal direction, a cylindrical-shaped resilient bush (DB) is fit into each cylinder of said vehicle-body connection portions, a pair of front-and-rear support brackets (35a,b) which rotatably support said respective vehicle-body connection portions vertically are provided at the upper portion of the side face of the vehicle-body front portion, said support brackets support both end parts of respective rotational axis portions (35c,d) of said vehicle-body connection portions which extend in the vehicle longitudinal direction, and said respective rotational axis portions are rotatably inserted into respective central holes of said resilient bushes inside the vehicle-body connection portions (see Fig.3,4 and paragraph 0053-0066).  
	Regarding claim 11 and 12, Andou et al. discloses wherein said lower arm (13) comprises a pair of front-and-rear vehicle-body connection portions  (132a,b) which are connected to a lower portion of a side face (32) of a vehicle-body front portion and a connecting-rod connection portion (139) where a lower end portion of a connecting rod as said rod member is connected, said vehicle- body connection portions are respectively formed in a cylindrical shape, respective cylinder axial lines of which are provided coaxially to extend in a vehicle longitudinal direction, a cylindrical-shaped resilient bush (DB) is fit into each cylinder of said vehicle-body connection portions, a pair of front-and-rear support brackets (37a,b) which rotatably support said respective vehicle-body connection portions vertically are provided at the lower portion of the side face of the vehicle-body front portion, said support brackets support both end parts of respective rotational axis portions of said vehicle-body connection portions which extend in the vehicle longitudinal direction, and said respective rotational axis portions are rotatably inserted into respective central holes of said resilient bushes inside the vehicle-body connection portions (see fig.3,4, and paragraph 0067-0081).  
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of relevant prior art that teach suspension devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616